Exhibit 10.30

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.
FUTURE BLOOD SCREENING ASSAY-
ULTRIO 2 ADDENDUM
AMENDING
AGREEMENT ENTERED INTO AS OF JUNE 11, 1998
BY AND BETWEEN
GEN-PROBE INCORPORATED
AND
NOVARTIS VACCINES & DIAGNOSTICS, INC.



 



--------------------------------------------------------------------------------



 



         
1. Definitions
    1    
1.1 Agreement
    1    
1.2 Binder
    1    
1.3 Budget
    2    
1.4 Completion Date
    2    
1.5 FTE Labor Rate
    2    
1.6 Interim Events
    2    
1.7 Marketing Evaluation
    2    
1.8 Material Modification
    2    
1.9 Non-material Modification
    2    
1.10 Product Requirements Document (or “PRD”)
    2    
1.11 Project Management
    2    
1.12 Resource Plan
    3    
1.13 Software Requirements Specifications (or “SRS”)
    3    
1.14 Timeline
    3    
1.15 Ultrio 2 Assay Product
    3    
1.16 Ultrio 2 Development Costs
    3    
1.17 Ultrio 2 Development Program
    3    
2. Ultrio 2 Development Program
    3    
2.1 Objective
    3    
2.2 General Conduct of Development
    3    
2.3 No Guarantee
    4    
2.4 Project Management
    4    
2.4.1 Principles of Project Management
    4    
2.4.2 Project Manager
    4  

i 



--------------------------------------------------------------------------------



 



         
2.4.3 Gen-Probe Project Manager’s Responsibilities
    5    
2.4.4 Meetings of the Supervisory Board
    5    
2.5 Development Responsibilities
    6    
2.5.1 Principal Responsibility; General Statement
    6    
2.5.2 Shared Responsibility
    6    
2.5.3 Principal and Shared Responsibility; Specific Allocation
    6    
2.5.4 Regulatory/Licensure
    7    
2.5.5 Disagreements
    7    
3. Modifications
    7    
3.1 Ultrio 2 Development Program Definition
    7    
3.2 Modifications
    8    
3.2.1 Request for Modifications
    8    
3.2.2 Non-Material Modifications
    8    
3.3 Material Modifications
    8    
3.3.1 Request for Material Modifications
    8    
3.3.2 Initial Analysis of Impact of Proposed Material Modification
    8    
3.3.3 Preparation of Modified Ultrio 2 Development Program
    9    
3.3.4 Acceptance of Modified Ultrio 2 Development Program
    9    
3.3.5 Effective Date of Modified Ultrio 2 Development Program
    9    
3.4 Notice of Significant Changes
    10    
4. Changes to Ultrio 2 Assay Product after Completion Date
    10    
4.1 Process
    10    
4.2 Additional Work under Addendum
    10    
5. Ultrio 2 Development Costs
    10    
5.1 [...***...] Ultrio 2 Development Costs
    10    
5.2 Definition and Calculation of Ultrio 2 Development Costs
    11    
5.2.1 Ultrio 2 Development Costs; FTE Labor Rate
    11  

 

***   Confidential Treatment Requested

ii 



--------------------------------------------------------------------------------



 



         
5.2.2 Comparison with Resource Plan
    12    
5.2.3 Methodology
    12    
5.3 Payment of Ultrio 2 Development Costs
    13    
5.3.1 Accrued Ultrio 2 Development Costs
    13    
5.3.2 [...***...] Budgeted Payments
    13    
5.3.3 [...***...] True-Up Payments
    13    
5.3.4 Invoices
    13    
5.4 Dispute
    14    
5.5 Right to Audit and Verify
    14    
6. Manufacturing and Commercialization
    14    
6.1 Definitions Relevant to Manufacturing and Commercialization Obligation
    14    
6.1.1 Applicable Purchase Price
    14    
6.1.2 Transfer Price
    14    
6.1.3 Manufacturing Cost
    14    
6.1.4 Rare Reagents
    14    
6.2 Right to Audit and Verify
    14    
6.3 Quality Arrangements
    14    
6.4 Non-Commercial Products
    15    
6.5 Commercialization Budget
    15    
7. License Grants
    16    
8. Addendum Effective Date; Term; Termination
    16    
8.1 Term of Ultrio 2 Addendum
    16    
8.2 Termination for Breach
    16    
  8.2.1 Default
    16    
  8.2.2 Right to Cure Event of Default
    17  

 

***   Confidential Treatment Requested

iii 



--------------------------------------------------------------------------------



 



         
8.2.3 Effect of Termination for Breach
    17    
8.3 Termination by Both Parties
    18    
8.3.1 Vote to Terminate
    18    
8.3.2 Effect of Notice Period on Termination by Both Parties
    18    
8.3.3 Effect of Termination by Both Parties
    18    
8.4 Termination by Either Party; Unilateral Withdrawal from Ultrio 2 Development
Program
    18    
8.5 Continuance of Ultrio 2 Development Program following Unilateral Withdrawal
or Termination
    19    
8.5.1 Election
    19    
8.5.2 Funding and Conduct of Development
    19    
8.5.3 Reimbursement of Development Costs
    19    
8.5.4 Control of the Program upon Unilateral Funding
    21    
8.5.5 Rights under Agreement
    21    
9. Escalation
    21    
9.1 Escalation Process
    21    
9.2 Remedies in Event of Default
    21    
9.3 Survival
    21    
10. No Other Amendment
    22    
11. Counterparts
    22  

iv 



--------------------------------------------------------------------------------



 



Future Blood Screening Assay-
ULTRIO 2 ADDENDUM
     This Future Blood Screening Assay — Ultrio 2 Addendum (the “Ultrio 2
Addendum”) is entered into, effective as of October 1, 2008 (the “Addendum
Effective Date”) pursuant to and amending that certain Agreement entered into as
of June 11, 1998 (the “Agreement”) by and between Gen-Probe Incorporated, a
Delaware corporation (“Gen-Probe”) with a principal place of business at 10210
Genetic Center Drive, San Diego CA 92121, and Novartis Vaccines & Diagnostics,
Inc., a Delaware corporation (“Novartis”; and collectively with Gen-Probe, the
“parties”) with a place of business at 4560 Horton Street, Emeryville, CA 94608.
Recitals
     A. Prior to April 19, 2006, the legal name of Novartis Vaccines and
Diagnostics, Inc. was Chiron Corporation.
     B. In the Agreement, the parties agreed to discuss, during the term
thereof, the selection and establishment of one or more Development Programs for
one or more Future Blood Screening Assays to be conducted by the Blood Screening
Instruments.
     C. The parties have discussed the proposed development of an enhanced
triplex TMA assay for the detection of human immunodeficiency virus Type 1
(HIV), hepatitis C virus (HCV), and/or hepatitis B virus (HBV), on both the
enhanced semi-automated instrument system (“eSAS”) (referred to in the Agreement
as the Leader/Magnetic Separation Instrument) and on the fully-automated TIGRIS
instrument, which assay would fall within the definition of a “Future Blood
Screening Assay” set forth in Section 1.30 of the Agreement (the “Ultrio 2
Assay”).
     E. By this Ultrio 2 Addendum, the parties desire to include the Ultrio 2
Assay to be conducted by one or more of the Blood Screening Instruments within
the scope of the provisions of the Agreement, as clarified and amended by the
terms and conditions more particularly described in this Ultrio 2 Addendum.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Ultrio 2 Addendum, the parties agree as follows:
1. Definitions. All capitalized terms used but not defined in this Ultrio 2
Addendum shall have the meanings set forth in the Agreement.
     1.1 Agreement shall mean the June 11, 1998 Collaboration Agreement, as
amended in the manner described in Recital A.
     1.2 Binder means that certain three-ring binder, with one or more volumes,
entitled “Ultrio 2 Development Program for the Ultrio 2 Assay Product
(Gen-Probe/Novartis Ultrio 2 Development Addendum, dated as of xxx) Binder,” in
which certain documents, materials or other items incorporated into this Ultrio
2 Addendum by reference are kept. The original Binder and an additional volume
of the Binder, labeled “Amendments to Ultrio 2 Development Program” and
reflecting any changes,

1



--------------------------------------------------------------------------------



 



modifications or amendments to the Binder, are maintained by and located at the
premises of Gen-Probe. A copy of the original Binder, and a copy of the
additional volume of the Binder, each signed by both parties, shall be
maintained by and located at the premises of Novartis.
     1.3 Budget means the budgeted Ultrio 2 Development Costs of the Ultrio 2
Development Program. The Budget shall include the estimated cost of the Ultrio 2
Development Program on a monthly basis through the end of the Ultrio 2
Development Program. The approved Budget is described in the Binder under the
heading “Budget”, and may be amended from time to time under the provisions of
Section 3 below.
     1.4 Completion Date means [...***...].
     1.5 FTE Labor Rate is defined in Section 5.2.1.
     1.6 Interim Events means such events of material significance to the Ultrio
2 Development Program as are mutually agreed to by both parties and set forth
with specificity and identified as an “Interim Event” on the Timeline, as such
Interim Events may be modified, pursuant to the change procedures set forth in
Section 3 of this Ultrio 2 Addendum.
     1.7 Marketing Evaluation means a limited-duration evaluation of the
performance of the Ultrio 2 Assay Product in a customer’s or potential
customer’s laboratory setting, primarily for the purposes of customer
familiarization and on-site demonstration of assay performance. Data generated
in the course of a Market Evaluation is not required for and will not be used
for any regulatory submission, or for the release of any blood product or
diagnostic purpose.
     1.8 Material Modification means a change or amendment to the Ultrio 2
Development Program that materially affects the requirements set forth in the
then-current Product Requirements Document, Software Requirement Specifications,
Resource Plan or Budget, or that materially modifies an Interim Event set forth
in the Timeline.
     1.9 Non-material Modification means a change or amendment to the Ultrio 2
Development Program other than a Material Modification. Written agreement among
members of Project Management that a modification is a “Non-material
Modification” hereunder as described in Section 3.2 below shall be conclusive.
     1.10 Product Requirements Document (or “PRD”) means the requirement
specifications for the Ultrio 2 Assay Product, and includes as a component
thereof the Software Requirements Specifications. The initial Product
Requirements Document is described in the Binder, under the heading “Product
Requirements Document (PRD, Revision 2007-05-25)“and may be amended from time to
time under the provisions of Section 3 below. Novartis shall have primary
responsibility for obtaining customer input for use in drafting requirements,
communicating that Input, and ensuring that customer requirements are addressed
in the PRD.
     1.11 Project Management is defined in Section 2.4.1.
 

***   Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



     1.12 Resource Plan means the description of (i) a party’s personnel to be
allocated to the Ultrio 2 Development Program, including the name of the
specific personnel or the qualification or grade of unidentified personnel, and
dedicated amount of time and periods for the commitment of such personnel
required for the Ultrio 2 Development Program, and (ii) equipment, tools,
software, or other special items, the purchase, license or leasing of which is
specifically required for use by such personnel to support the Ultrio 2
Development Program. The initial Resource Plan is described in the Binder, under
the heading “Resource Plan,” and may be amended from time to time under the
provisions of Section 3 below.
     1.13 Software Requirements Specifications (or “SRS”) means the
specifications for the software component of the Ultrio 2 Development Program.
The initial Software Requirements Specifications are described in the Binder,
under the heading “Software Requirements Specifications (SRS, Revision C, dated
xxx),” and may be amended from time to time under the provisions of Section 3
below.
     1.14 Timeline means the overall development timeline as developed and
maintained by the Program Manager.
     1.15 Ultrio 2 Assay Product is defined on Schedule 1.16 and expressly
excludes any products or instruments in the Clinical Diagnostic Field.
     1.16 Ultrio 2 Development Costs means, with respect to this Ultrio 2
Addendum only, the development costs defined in Section 5 hereof.
     1.17 Ultrio 2 Development Program means the statement of work for the
development of the Ultrio 2 Assay Product, including any required instrument
modifications or validations, under the terms of this Ultrio 2 Addendum, as such
development program is described in the Binder, and consists of (i) the Product
Requirements Document, (ii) the Software Requirements Specifications, (iv) the
Resource Plan included within the Budget, and (v) the Budget.
2. Ultrio 2 Development Program.
     2.1 Objective. Subject to the terms of the Agreement, as amended by this
Ultrio 2 Addendum, the parties each shall conduct their respective obligations
under the Ultrio 2 Development Program as established in accordance with the
terms hereof, and shall conduct such clinical trials and apply for and endeavor
to obtain such regulatory approvals as necessary or appropriate to make and sell
the Ultrio 2 Assay Product for use in the Blood Screening Field. The Development
Program will be limited to development of the Ultrio 2 Assay Product for sale
outside the United States, unless and until the Supervisory Board approves a
specific development plan and budget for the United States and a written
amendment reflecting such agreement is signed by the parties.
     2.2 General Conduct of Development. The parties shall conduct their
respective obligations under the Ultrio 2 Development Program in compliance in
all material respects with all requirements of applicable laws and regulations
and all applicable good laboratory, clinical and manufacturing practices. In
addition, the parties each shall proceed diligently with their respective
obligations under the Ultrio 2 Development Program and shall use their
respective Commercially Reasonable Efforts to achieve the objectives of the
Ultrio 2 Development Program efficiently and expeditiously. The parties each
shall allocate such personnel, equipment, facilities and other resources to the
Ultrio 2 Development Program to carry out their respective obligations and to
accomplish the objectives thereof, all as is more particularly described in the
Ultrio 2 Development Program, as amended from time to time during the term of
this

3



--------------------------------------------------------------------------------



 



Ultrio 2 Addendum (in accordance with the provisions of Section 3). Each party
shall have the right to consult with the other party regarding the Ultrio 2
Development Program and the obligation to reasonably consider the other party’s
advice.
     2.3 No Guarantee. While each party agrees to use Commercially Reasonable
Efforts to achieve the objectives described in the Ultrio 2 Development Program
(as amended from time to time during the term of this Ultrio 2 Addendum (in
accordance with the provisions of Section 3) efficiently and expeditiously, the
parties understand that they have embarked on a development program whose
outcome is uncertain. The parties further understand that the Ultrio 2
Development Program is subject to a number of variables that are inherent to the
development process and that there is a possibility that the parties may fail to
successfully complete the development of the Ultrio 2 Assay Product, even though
each party exercises Commercially Reasonable Efforts and commits the resources
described in the Ultrio 2 Development Program. Neither party will be in breach
of its obligations to the other hereunder and such party shall be deemed to have
exercised Commercially Reasonable Efforts, so long as such party shall have
committed the resources described in the Ultrio 2 Development Program, even if
such resources fail to successfully complete the development of the Ultrio 2
Assay Product, or to complete the development of the Ultrio 2 Assay Product in
accordance with the Timeline or for the amounts described in the Budget or to
the specifications set forth in the PRD or the SRS. The payment of Ultrio 2
Development Costs between the parties shall be due and payable without respect
to the achievement of any particular deliverable specified in the Ultrio 2
Development Program.
     2.4 Project Management.
          2.4.1 Principles of Project Management. The parties agree that in the
process of exercising their responsibilities, the Project Team (led by the
Gen-Probe Project Manager as set forth herein) should have routine access to
such information needed to assess progress under and costs of the Ultrio 2
Development Program and that team members from each party shall be invited to
participate in team meetings, and have access to team meeting minutes, except to
the extent the Gen-Probe Project Manager determines in their reasonable
discretion that any such meetings or minutes contain confidential, proprietary
information of Gen-Probe. In such cases, the Gen-Probe Project Manager shall
(i) determine whether the Novartis team members can attend all or a portion of
such meeting, (ii) provide a copy of the meeting minutes to Novartis team
members for the activity with such confidential, proprietary information
redacted, and (iii) to the extent that such minutes had proprietary or
confidential information redacted, inform the appropriate Novartis team members
of the general nature of any decisions made at such meeting which affect the
Timeline, Budget or Interim Events; provided, however that the Gen-Probe Project
Manager may only redact information comprising Gen-Probe intellectual property
and know how or confidential business issues. Team members will have access to
non-confidential and non-proprietary information of the other party necessary to
perform their responsibilities under the Ultrio 2 Development Program, including
those listed under Section 2.4.4. Confidentiality will be maintained in
accordance with Section 8.1 of the Agreement, and disclosure of any information
under this Section 2.4.1 shall be governed by that certain Confidentiality and
Joint Interest Agreement, by and between the parties, dated as of October 30,
2001.
          2.4.2 Project Manager. The project associated with development of the
Ultrio 2 Assay Product will be managed under a Project Manager appointed by
Gen-Probe, whose responsibilities are described in Section 2.4.3. The Ultrio 2
Development Program will be managed by a Project Manager appointed by Gen-Probe.
As of the Addendum Effective Date, the Project Manager shall be [...***...]. Any
change by Gen-Probe of the Project Manager must be approved by the Supervisory
Board, which approval shall not be unreasonably withheld.
 

***   Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



          2.4.3 Gen-Probe Project Manager’s Responsibilities. The Gen-Probe
Project Manager shall be responsible for the following activities, together with
such other activities as the parties may agree:
               (a) Managing all matters relating to the Ultrio 2 Development
Program under this Ultrio 2 Addendum, including each party’s respective
responsibilities and contributions and receiving reports from the project team;
               (b) Providing written monthly progress reports to the parties and
presenting status reports to the Supervisory Board in accordance with
Section 2.4.4 below;
               (c) Submitting and receiving the reports, materials and documents
required to be delivered under this Ultrio 2 Addendum;
               (d) Overseeing the process of proposing, and submitting to the
parties, any proposed modifications to the Product Requirements Document,
Software Requirement Specifications, Resource Plan or Budget, and in the event
the parties cannot agree, presenting the same to the Supervisory Board in an
objective and neutral manner; Project Manager has responsibility for documenting
changes to scope — all requests to Supervisory Board must include impact to
latest business case, as well as impact to current timeline and budget.
               (e) Arranging any meetings to be held between the parties and
participating, to the extent the Project Manager deems appropriate, in meetings
of the project team;
               (f) Maintaining, for record keeping purposes, a log book or notes
containing summaries and dates of all material communications and deliveries
between the parties of which the Project Manager is aware, consistent with the
parties’ protocol for such sharing of confidential information set forth in that
certain Confidentiality and Joint Interest Agreement, by and between the
parties, dated as of xxx;
               (g) Implementing appropriate practices and procedures to manage
the progress under this Ultrio 2 Addendum;
               (h) Fostering good communication among the project team and
between the parties. It is intended by the parties that both parties share in
the information concerning the progress made in the Ultrio 2 Development Program
and the cause of any delays. It is expected that Novartis will make
recommendations to the Gen-Probe Project Manager for preferred paths when
substantial delays are identified and multiple paths forward are identified.
Understanding that it takes time for information to flow up the chain of
command, the Gen-Probe Project Manager will inform Novartis of delays and
progress on resolution as soon as it becomes available to him/her; and
               (i) It is understood that both companies hold proprietary trade
secret know-how and processes regarding their respective technologies that are
not necessarily shared as part of this Agreement. On occasion it may occur that
a full understanding of difficulties in the progress of development may require
a detailed understanding of this proprietary know-how and processes. Each party
will endeavor to appraise the other of the outcomes and consequences of these
difficulties, while protecting the confidentiality of the information.
          2.4.4 Meetings of the Supervisory Board. The Supervisory Board shall
meet from time to time during the term of this Ultrio 2 Addendum, but not less
frequently than once each calendar

5



--------------------------------------------------------------------------------



 



quarter during the term hereof. Not less frequently than quarterly, a regular
agenda item at the regularly scheduled Supervisory Board meeting shall be to
receive a report from the Project Manager and conduct a review of the Ultrio 2
Development Program to assess progress of the development and the potential for
commercialization of the Ultrio 2 Assay Product.
     2.5 Development Responsibilities.
          2.5.1 Principal Responsibility; General Statement. The parties’
intention is the smooth and efficient conduct of development, and the parties
desire by this Section 2.5 to provide guiding principles by which day-to-day
decisions may be made by the responsible party and by which the approval process
more particularly described in Section 3 below shall be governed. The parties
intend that the Ultrio 2 Assay Product development will be conducted primarily
and principally by Gen-Probe. Section 2.5.3 below specifies the development
activities that will be the primary responsibility of Novartis. The party to
whom principal responsibility is allocated in this Section 2.5 has the power to
make day-to-day decisions regarding matters within the area of such
responsibility, consistent with the overall Ultrio 2 Development Program. The
parties’ obligations with respect to certain warehousing and shipping are
subject to Amendment No. 3.
          2.5.2 Shared Responsibility. Gen-Probe and Novartis have entered into
that certain Definitive Written Settlement Agreement, dated December 5, 2001.
Section 2(a) of the Definitive Written Settlement Agreement incorporates by
reference the provisions of the Short Form Agreement (attached as Exhibit A to
the Definitive Written Settlement Agreement). The parties hereby expressly
incorporate the provisions of Sections F.5 and F.6 of the Short Form Agreement
between the parties, dated, into this Ultrio 2 Addendum, and agree that the
provisions of Sections F.5 and F.6 of the Short Form Agreement will govern the
relationship between the parties for the purpose of the Ultrio 2 Assay Product
in connection with the subject matters addressed in those provisions.
          2.5.3 Principal and Shared Responsibility; Specific Allocation.
Without limiting the general statements set forth in Sections 2.5.1 and 2.5.2,
the parties agree to allocate specific responsibility as follows:

          Function   Principal Responsibility   Shared Responsibility
[...***...]
  Novartis    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Novartis    
[...***...]
  Novartis    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe*    
[...***...]
  Gen-Probe*    
[...***...]
  Gen-Probe*    
[...***...]
      Gen-Probe/Novartis
[...***...]
      Gen-Probe/Novartis
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Novartis    
[...***...]
  Gen-Probe    

 

***   Confidential Treatment Requested

6



--------------------------------------------------------------------------------



 



          Function   Principal Responsibility   Shared Responsibility
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Gen-Probe    
[...***...]
  Novartis    
[...***...]
  Novartis    
[...***...]
  Novartis for tiers 1 and 2; Gen-Probe for tier 3   Gen-Probe/Novartis

 

*   Novartis shall have reasonable input into [...***...].

          2.5.4 Regulatory/Licensure. Pursuant to [...***...]. All disagreements
on regulatory/licensure issues shall be addressed by the Supervisory Board and,
if necessary, by implementation of the escalation procedure described in
Article 13 of the Agreement, excluding arbitration. For issues that cannot be
resolved through such procedures, Gen-Probe’s Chief Executive Officer shall have
the right to make a final decision.
          2.5.5 Disagreements. It is recognized that the project team may
disagree on approaches for aspects of the project. Even though one party has the
principal responsibility for development in the functional area described in
Section 2.5, disagreements that cannot be resolved by the Gen-Probe Project
Manager may be brought to the Supervisory Board. However, work will proceed in
accordance with the choice of the principally responsible party, while being
discussed at the Supervisory Board. In the event that the parties do not agree
at the Supervisory Board level, the party with principal responsibility may
continue to proceed per its best judgment. If a disagreement arises in a
functional area for which responsibility is shared and resolution cannot be
achieved at the Supervisory Board, except as to Regulatory/Licensure Strategy
which shall be governed by Section 2.5.4 above, work shall be suspended in such
functional area until a resolution is reached through Article 13 of the
Agreement, including arbitration.
3. Modifications.
     3.1 Ultrio 2 Development Program Definition. The parties have prepared and
agreed upon an Ultrio 2 Development Program, as described in the Binder. The
Ultrio 2 Development Program, as described in the Binder, will govern the rights
and responsibilities of the parties until changed in accordance with the
provisions hereof. The parties recognize and anticipate that additional
clarification and refinement of the Ultrio 2 Development Program, including
changes, if any, necessary to reflect accepted delays in, or increases in costs
of, development, will be required as development proceeds. The parties intend
that this Ultrio 2 Addendum establish a process by which the parties will amend
the Ultrio 2 Development Program, in accordance with the terms described in this
Section 3.
 

***   Confidential Treatment Requested

7



--------------------------------------------------------------------------------



 



     3.2 Modifications.
          3.2.1 Request for Modifications. Either party may propose either
Material or Non-material Modifications to any part of the Ultrio 2 Development
Program from time to time during the term of this Ultrio 2 Addendum, including
without limitation a request for a change to the FTE Labor Rate, as defined in
Section 5.2.1. The process applicable to any such proposed modifications shall
be as described in this Section 3. Changes, modifications or improvements to the
Ultrio 2 Assay Product, after the Completion Date, and the parties’ obligations
and rights with respect thereto, are governed by the provisions of Section 4
below. The Project Manager, and under his or her supervision, the project team,
will review any proposed modification to the Ultrio 2 Development Program. Any
modification which (i) reflects an increase in the actual Ultrio 2 Development
Costs incurred that, when aggregated with all previously authorized
modifications, of greater than [...***...] over the Development Costs reflected
in the original Budget approved in effect as of the date this Ultrio 2 Addendum
was executed by the parties, or (ii) contains a proposal to alter any Interim
Event as compared to the most recently approved Timeline shall be deemed to be a
Material Modification. The Supervisory Board shall review requested changes and
make a determination with respect to whether such requested modifications are
Material or Non-material Modifications. If the Supervisory Board has met and
consulted without resolution, then either party may, in its discretion,
determine that the parties have reached an impasse with respect thereto and
implement the escalation procedure described in Article 13 of the Agreement to
resolve such impasse.
          3.2.2 Non-Material Modifications. Unless changes to the specifications
described in Section 3.2.1 constitute a Material Modification, any Non-Material
Modifications shall be reported in the monthly summary progress reports pursuant
to Section 2.4.4 and shall not be subject to the approval process described in
Section 3.3.
     3.3 Material Modifications.
          3.3.1 Request for Material Modifications. In the event that one party
desires to request a Material Modification to the Ultrio 2 Development Program
from time to time during the term hereof, such party (the “requesting party”)
shall submit to the other party such request in writing, in sufficient detail to
enable the other party (the “receiving party”) to evaluate the request. Without
limiting the foregoing, the requesting party shall prepare a revised draft
version of the Budget, reflecting any changes necessary to fully implement the
requested Material Modification to the Ultrio 2 Development Program. Requests
for Material Modification shall include an analysis of the probable impact to
the latest business case for the Ultrio 2 Assay Product, as well as an analysis
of the impact to current timeline and budget.
          3.3.2 Initial Analysis of Impact of Proposed Material Modification.
Promptly upon receipt of such request, but in any event not more than
[...***...] thereafter, the parties shall conduct a preliminary analysis of the
impact that the requested Material Modification would have, including without
limitation the impact any such proposed Material Modification would have on the
Budget and/or the Timeline, and shall meet and conduct an analysis of the impact
of such Material Modification on the potential profitability of the Ultrio 2
Assay Product. Should either party conclude, in its reasonable discretion, that
the potential [...***...] by any proposed change to the Ultrio 2 Development
Program requested in accordance with this Section 3.3, such party may elect to
terminate participation in the Ultrio 2 Development Program under the provisions
of Section 8.4.
 

***   Confidential Treatment Requested

8



--------------------------------------------------------------------------------



 



          3.3.3 Preparation of Modified Ultrio 2 Development Program. Unless the
parties terminate the Ultrio 2 Development Program for convenience under
Section 8.3 below or a party terminates on unilateral withdrawal under
Section 8.4 below, promptly upon completion of the review and analysis under
Section 3.3.2, Gen-Probe and Novartis shall complete and deliver to the
Supervisory Board revisions to the Product Requirements Document, Software
Requirements Specification, Resource Plan or Budget, as applicable, responsive
to the request for acceptance by the parties under Section 3.3.5 below. Costs
incurred by Gen-Probe and Novartis to prepare such response to the request shall
be included in Ultrio 2 Development Costs hereunder.
          3.3.4 Acceptance of Modified Ultrio 2 Development Program.
               (a) Unless the parties terminate the Ultrio 2 Development Program
for convenience under Section 8.3 below or a party terminates on unilateral
withdrawal under Section 8.4 below, the parties shall promptly, but not later
than [...***...] after preparation by the parties of a modified Ultrio 2
Development Program under Section 3.3.3 meet and consult with respect to the
proposed modified Ultrio 2 Development Program. No modified Ultrio 2 Development
Program shall be effective unless approved by the Supervisory Board.
               (b) If the Supervisory Board approves a modified Ultrio 2
Development Program, then the parties shall thereafter finalize such modified
Ultrio 2 Development Program, using the provisions of this Section 3.3.5(b), as
follows:
                    (i) Each party shall, within [...***...] following
completion of the consultation and review under paragraph (a), deliver to the
other party either a written approval of the proposed modified Ultrio 2
Development Program or a detailed written statement specifying the basis for
rejection. Approval shall not be unreasonably withheld. The requesting party
may, in response to a rejection, revise the proposed modified Ultrio 2
Development Program to reflect the discussions of the parties, and redeliver the
revised proposed modified Ultrio 2 Development Program for further review, until
the parties agree upon the Material Modification. Either party may, in its
discretion and with notice to the other party, determine that the parties have
reached an impasse with respect to any proposed Material Modification and
deliver the request to the Supervisory Board for determination.
                    (ii) If a party delivers the request to the Supervisory
Board for determination, the Supervisory Board shall promptly, but not later
than the later of (i) [...***...] after receipt of a requested modified Ultrio 2
Development Program, or (ii) [...***...], meet and discuss the proposed Material
Modification to Ultrio 2 Development Program.
                    (iii) If the Supervisory Board has met and consulted without
resolution, then either party may, in its discretion, determine that the parties
have reached an impasse with respect to any proposed modification and implement
the escalation procedure described in Article 13 of the Agreement to resolve
such impasse. Notwithstanding anything to the contrary in this Ultrio 2 Addendum
or the Agreement, all Material Modifications, whether agreed or determined
through arbitration, shall be finally determined and documented in accordance
with this Section 3.3. Where one party has rejected a proposed modified Ultrio 2
Development Program, the sole question to be presented in any arbitration is
whether that party unreasonably withheld its approval.
          3.3.5 Effective Date of Modified Ultrio 2 Development Program. At such
time as the parties (or, if applicable, the Supervisory Board) shall have
accepted a modified Ultrio 2 Development Program incorporating a Material
Modification, or any portion thereof, the parties shall evidence such
 

***   Confidential Treatment Requested

9



--------------------------------------------------------------------------------



 



agreement by initialing the revised Product Requirements Document, Software
Requirements Specification, Resource Plan or Budget, as applicable. The Ultrio 2
Development Program as so modified and approved shall constitute the Ultrio 2
Development Program hereunder and be incorporated by reference into this Ultrio
2 Addendum, and shall supersede the preceding Ultrio 2 Development Program, or
applicable portions thereof, for all purposes. In order to evidence their
agreement to the revised Ultrio 2 Development Program, the parties shall include
it in an additional volume of the Binder, labeled “Amendments to Ultrio 2
Development Program,” in which all amendments and modifications to the Ultrio 2
Development Program will be kept.
     3.4 Notice of Significant Changes. Each party will give [...***...] notice
to the other party prior to any proposal of a significant reduction or increase
in resources from the then-current Resource Plan in order to allow the parties
time to divert resources either to or from the Ultrio 2 Development Program. Any
significant changes to the Budget or the Resource Plan shall be effective only
upon the expiration of [...***...] from the delivery of such notice, unless the
parties both agree to a shorter period of time in writing.
4. Changes to Ultrio 2 Assay Product after Completion Date.
     4.1 Process. Notwithstanding the provisions of Section 3, the parties
recognize that from time to time during the term hereof the market may demand or
regulatory changes may require that special enhancements or modifications be
made to the Ultrio 2 Assay Product, and that either party may desire to adopt
such changes. From and after the Completion Date, each party will notify the
Supervisory Board promptly upon receipt of a request from a customer, or upon
identification of regulatory changes that may require the parties to implement
any enhancement, modification or other change to the Ultrio 2 Assay Product. The
Supervisory Board shall promptly, but not later than the latter of (i)
[...***...] after receipt from a party of such request for such changes to the
Ultrio 2 Assay Product, or (ii) [...***...], meet and consult with respect to
such requested change. The Supervisory Board shall decide (i) whether the
requested changes should be implemented; and (ii) whether the requested changes
can be implemented under the terms of this Ultrio 2 Addendum or are significant
enough to warrant a new Development Program under the terms of Article 3 of the
Agreement, in which case the parties shall use the process more particularly
described in Section 3.2 of the Agreement.
     4.2 Additional Work under Addendum. If the Supervisory Board determines
that the changes are sufficiently minor that they can be implemented under this
Ultrio 2 Addendum, then the parties shall implement the process more
particularly described in Section 3.3 above, and the Supervisory Board may
approve a new Ultrio 2 Development Program, consisting of a new modified Product
Requirements Document, Software Requirements Specifications, Resource Plan and
Budget, for the purpose of developing such changes. Notwithstanding the
foregoing, nothing herein shall obligate either party to conduct development
work after the Completion Date with respect to the Ultrio 2 Assay Product,
without regard to whether the other party indicates a willingness to pay some
portion or the entire costs of such development.
5. Ultrio 2 Development Costs.
     5.1 [...***...] Ultrio 2 Development Costs. [...***...] Ultrio 2
Development Costs, as defined in and subject to Section 5.2 below. Such costs
shall be payable as described in Section 5.3 herein. The Budget has been
prepared for the purpose of permitting the parties to plan for Ultrio 2
Development Program expenditures related to Ultrio 2 Development Costs hereunder
and represents the parties’ best estimate of such Ultrio 2
 

***   Confidential Treatment Requested

10



--------------------------------------------------------------------------------



 



Development Costs, but does not represent a “fixed price maximum” or other
guaranteed maximum cost of the development required for the Ultrio 2 Development
Program. Marketing Evaluations are outside the scope of Development Costs
[...***...], Gen-Probe will not unreasonably withhold support of Marketing
Evaluations.
     5.2 Definition and Calculation of Ultrio 2 Development Costs: “Ultrio 2
Development Cost” with respect to the Ultrio 2 Development Program means the
fully-burdened cost of conducting the research and development (including
clinical trials and domestic and international regulatory submissions) of the
Ultrio 2 Assay Product, and shall include (i) the reasonable cost of all
quantities of raw materials, intermediates and finished goods necessary for the
manufacture of such quantities of the Ultrio 2 Assay Product utilized during the
Ultrio 2 Development Program, and (ii) the reasonable cost of such quantities of
the Ultrio 2 Assay Product that are manufactured for, but not utilized during,
the Ultrio 2 Development Program, that are not sold nor retained for research
and/or development or other internal purpose and are scrapped due to product
expiration; provided, however that internal costs and costs payable to Third
Parties for clinical trials shall not be included within “Ultrio 2 Development
Costs” until such internal costs and costs payable to Third Parties exceed the
Duplex/eSAS Clinical Trial Costs, as set forth in Sections F.1 and F.4 of the
Short Form Agreement. “Ultrio 2 Development Costs” shall include any direct
costs incurred in modification of the eSAS and Tigris instruments hardware and
software as required for purposes of enabling the instruments to perform the
Ultrio 2 Assay Product. In the event the modified TIGRIS instrument does not
meet PRD requirements for MTBF, if both parties agree to proceed with the
development program then the Supervisory Board will decide how to address the
burden of instrument costs attributable to the Ultrio 2 modifications. Costs
will be calculated in accordance with United States generally accepted
accounting principles, consistently applied (“U.S. GAAP”), or as otherwise
mutually agreed in writing between the parties.
          5.2.1 Ultrio 2 Development Costs; FTE Labor Rate.
               (a) In lieu of accounting specifically for and receiving direct
reimbursement for certain Ultrio 2 Development Costs, the parties have agreed to
include reimbursement for those certain categories of Ultrio 2 Development Costs
within an agreed-upon labor rate for full time equivalent personnel (the “FTE
Labor Rate”). Those categories of “Ultrio 2 Development Costs” included within
the FTE Labor Rate are those costs more particularly described on Schedule 5, in
paragraph 2 entitled “Ultrio 2 Development Costs included within FTE Labor
Rate”. Neither party shall be reimbursed separately for Ultrio 2 Development
Costs included within FTE Labor Rate. Those categories of “Ultrio 2 Development
Costs” not included within the FTE Labor Rate are those costs more particularly
described on Schedule 5, in paragraph 3 entitled “Ultrio 2 Development Costs not
included within FTE Labor Rate”. Each party shall be reimbursed separately for
Ultrio 2 Development Costs not included within FTE Labor Rate.
               (b) The FTE Labor Rate in effect as of the Addendum Effective
Date is set forth in paragraph 1 on the attached Schedule 5, and is included in
the Resource Plan and reflected in the Budget. Each year the parties will
evaluate and re-set a FTE Labor Rate for the Budget for the new calendar year
based on the parties’ budgets for the then-current calendar year and consistent
with the requirements of Section 5.2.1(d) below. In the event the parties shall
not have agreed upon a new FTE Labor Rate before commencement of a calendar
year, the parties shall use the rate in effect during the immediately preceding
calendar year for billing purposes, subject to “true-up” (using the same
methodology as described in Section 5.2.1(e) below) at such time as the FTE
Labor Rate for the then-current calendar year has been agreed.
 

***   Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



               (c) In addition to the annual reset described in Section 5.2.1(b)
above, either party shall have the right to request a change in the FTE Labor
Rate reflected on the attached Schedule 5 to be applied on a prospective basis
under the approval process set forth in Section 3. Acceptance of such request
for modification shall be governed by Section 3.3.4 of this Ultrio 2 Addendum.
               (d) In addition to the foregoing, throughout the term of this
Ultrio 2 Addendum:
                         (i) each party shall have the same FTE Labor Rate
applicable to it as is applied to the other party, subject to any agreed
modifications; and
                         (ii) in the event either party requests a modification
to the FTE Labor Rate hereunder, the modified FTE Labor Rate shall be calculated
using the same methodology as that used to calculate the FTE Labor Rate in
effect as of the Addendum Effective Date. The methodology used to calculate the
FTE Labor Rate in effect as of the Addendum Effective Date is described on the
attached Schedule 5.2.3, entitled “Ultrio 2 Development Costs Calculation
Methodology”.
               (e) In the event aggregate actual Ultrio 2 Development Costs that
are reimbursed through the FTE Labor Rate exceeded, or fell short of, the agreed
FTE Labor Rate reflected in the Budget (as agreed to in accordance with the
provisions of Section 5.2.1(b) above) for such calendar year, the parties will
“true-up” such reimbursement annually in accordance with this Section 5.2.1(e).
On or before [...***...] of each year during the term hereof, each Gen-Probe
will calculate and deliver to Novartis an accounting of the actual expenditures
made by Gen-Probe for those costs more particularly described on Schedule 5, in
paragraph 2 entitled “Ultrio 2 Development Costs included within FTE Labor Rate”
and compare them to the amounts reimbursed through the FTE Labor Rate in such
year. Each party will have until [...***...] in which to meet and agree upon a
final FTE Labor Rate for such year (the “Final FTE Labor Rate”) which more
closely approximates the actual labor rate experienced by each party. If
necessary Novartis will travel to Gen-Probe in order to complete the review in
these timeframes. Each party shall have the same Final FTE Labor Rate applicable
to it as is applied to the other party, subject to any agreed modifications. If
the parties disagree on a Final FTE Labor Rate, such disagreement shall be
addressed by the Supervisory Board and, if necessary, by implementation of the
escalation procedure described in Article 13 of the Agreement, excluding
arbitration. In the event that one party received less than the Final FTE Labor
Rate, such party shall be entitled to receive from the other party an amount
equal to [...***...] of the difference between the actual Ultrio 2 Development
Costs included within the FTE Labor Rate and the reimbursed Ultrio 2 Development
Costs included within the FTE Labor Rate; similarly, in the event that one party
received more than the Final FTE Labor Rate, such party shall be required to
reimburse the other party in an amount equal to [...***...] of the difference
between the actual Ultrio 2 Development Costs included within the FTE Labor Rate
and the reimbursed Ultrio 2 Development Costs included within the FTE Labor
Rate.
               (f) Ultrio 2 Development Costs not included within the FTE Labor
Rate shall be budgeted and trued-up under the same terms as the FTE Labor Rate.
This includes all scrap (for example: finished goods, sub-assemblies, TIGRIS
parts and ancillaries) manufactured/procured for the Ultrio 2 program but not
consumed. Translation costs will be paid by Novartis and then applied to the
Monthly True Up Payment per 5.3.3.
          5.2.2 Comparison with Resource Plan. The planned resources, and the
associated costs, will be broken out on a monthly basis and analyzed against the
Resource Plan and reflected in the Budget.
          5.2.3 Methodology. Attached hereto as Schedule 5.2.3 is a detailed
methodology for the calculation of the Ultrio 2 Development Costs, including
costs reimbursed through the FTE Labor rate
 

***   Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



and significant external costs, as defined in this Section 5.2. The parties
shall use such methodology for the purpose of invoicing and payment more
particularly described in Section 5.3 below.
     5.3 Payment of Ultrio 2 Development Costs. In addition to the provisions of
Article 7 of the Agreement, the parties agree as follows:
          5.3.1 Accrued Ultrio 2 Development Costs. Each party has already
incurred, prior to the date of execution of this Ultrio 2 Addendum, certain
Ultrio 2 Development Costs. To the extent that one party has paid more than its
[...***...] share of the aggregate Ultrio 2 Development Costs incurred prior to
and until the date of execution of this Ultrio 2 Addendum, the other party will
reimburse such party for [...***...] the difference between the Ultrio 2
Development Costs paid by that party and [...***...] of the aggregate Ultrio 2
Development Costs incurred prior to and until the date of execution of this
Ultrio 2 Addendum. Attached to this Ultrio 2 Addendum as Schedule 5.3.1 is a
summary of the Ultrio 2 Development Costs incurred by the parties prior to the
execution of this Ultrio 2 Addendum.
          5.3.2 [...***...] Budgeted Payments. Each party’s [...***...] share of
Ultrio 2 Development Costs will be [...***...] in an amount equal to the amount
reflected in Budget [...***...]. The Budget sets forth the parties’ anticipated
expenditures and FTE Labor amounts for Ultrio 2 Development Costs [...***...]
during the term of the Ultrio 2 Development Program in the line item entitled
“Total Project Gen-Probe” and “Total Project Novartis,” respectively. The line
items entitled “Gen-Probe Payment to Novartis” and “Novartis Payment to
Gen-Probe” in the Budget identify (i) the amount by which Novartis and
Gen-Probe, respectively, are anticipated to incur Ultrio 2 Development Costs in
excess of their respective [...***...] share (the “negative delta”), and
(ii) the party who is required to make the reimbursement payment. [...***...]
during the term of the Ultrio 2 Development Program, Gen-Probe will invoice
Novartis the amount of such negative delta net of any credits or additional
charges against amounts previously paid that have been agreed to by the Project
Management prior to the date on which Gen-Probe rendered the invoice. Attached
hereto as Schedule 5.3.2 is an example of this payment methodology.
          5.3.3 [...***...] True-Up Payments. At the end of [...***...], each
party will calculate the actual FTE Labor hours expended on the Ultrio 2
development Program during [...***...]. The Project Manager will review these
actual FTE Labor hours compare them to the Budget for the applicable
[...***...]. In the event that one party expended more than [...***...] of
actual FTE Labor hours or Ultrio 2 Development Costs not included in the FTE
Labor hours during [...***...], taking into account all payments made under
Section 5.3.2, the parties shall calculate the cost of such negative delta using
the agreed FTE Labor Rate and Gen-Probe will adjust the next invoice issued to
Novartis in the amount of such credit or additional charge on or before the
expiration of [...***...] after the end of the applicable [...***...]. Attached
hereto as Schedule 5.3.3 is an example of this true-up methodology.
          5.3.4 Invoices. Each party will invoice the other for the amounts
described in this Section 5.3 and all invoices will be due and payable
[...***...] from the date of the invoice. In the event payment is not received
within such period, the delinquent party shall pay a service charge if billed,
equal to the amount overdue multiplied by [...***...], but not exceeding the
maximum allowable rate.
 

***   Confidential Treatment Requested

13



--------------------------------------------------------------------------------



 



     5.4 Dispute. Neither party shall unilaterally invoice the other in advance
for more than the amount reflected in the then-current Budget in a given period
nor withhold payments of the amount reflected in the then-current Budget. Either
party may, in its discretion, determine that the parties have reached an impasse
with respect to a particular Budget item, the invoicing or payment of same, and
implement the escalation procedure described in Article 13 of the Agreement to
resolve such impasse. Notwithstanding the foregoing, neither party may withhold
payment of [...***...] budgeted payments under Section 5.3.2, cease development
work or otherwise impede the progress of the Ultrio 2 Development Program by
reason of such dispute.
     5.5 Right to Audit and Verify. Each party is entitled to review, evaluate,
and in its discretion independently verify the basis of and actual expenditures
incurred by the other party for which such party requests reimbursement as
Ultrio 2 Development Costs hereunder, in accordance with the provisions of
Section 7.3 of the Agreement, including without limitation actual expenditures
after the Addendum Effective Date but prior to the execution of this Ultrio 2
Addendum.
6. Manufacturing and Commercialization.
     6.1 Definitions Relevant to Manufacturing and Commercialization Obligation.
The parties intend that the Ultrio 2 Assay Product falls within the following
provisions of the Agreement:
          6.1.1 Applicable Purchase Price. As used in the Agreement, the
“Applicable Purchase Price” applicable to the Ultrio 2 Assay Product is as set
forth in Section 1.2.1 of the Agreement. The parties acknowledge that the Ultrio
2 Assay Product is a Future Blood Screening Assay which includes as a
constituent element an assay for HCV (other than those sold pursuant to Sections
3.1.4(b) or 3.6 of the Agreement), for which the provisions of Section 1.2.1 of
the Agreement describes the “Applicable Purchase Price”, as determined from time
to time during the term of the Agreement. Notwithstanding section 3.2.7(b) of
the Agreement, the Applicable Purchase Price for the Ultrio 2 Assay Product in
the territory will never be less than [...***...].
          6.1.2 Transfer Price. The “Transfer Price” applicable to the Ultrio 2
Assay Product is set forth in Section 1.58.2 of the Agreement except that the
Transfer Price for Ultrio 2 Assay Product from conformance or development lots
that is transferred to Third Parties in the Territory for use in the Blood
Screening Field shall reflect and be adjusted if and to the extent that the
costs of manufacture of such conformance or development lots is included as part
of the Ultrio 2 Development Costs. The Transfer Price will never be less than
the Manufacturing Cost for the Ultrio 2 Assay Product. The second sentence of
Section 1.58.2 is deleted in its entirety, and replaced with the following:
     “The Transfer Price, based on this objective, shall never be less than
[...***...].”
          6.1.3 Manufacturing Cost. The “Manufacturing Cost” for the Ultrio 2
Assay Product shall be calculated as defined in Schedule 6.1.3.
          6.1.4 Rare Reagents. The Ultrio 2 Assay Product is a Future Blood
Screening Assay which incorporates substantial Rare Reagents, as defined in
Section 1.51 of the Agreement.
     6.2 Right to Audit and Verify. Novartis is entitled to review, evaluate,
and in its discretion independently verify the basis of Gen-Probe’s
Manufacturing Cost using an independent third party, in accordance with the
provisions of Section 7.3 of the Agreement
     6.3 Quality Arrangements. The parties have previously adopted Amended and
Restated Supplemental Agreement No. 1 (Quality Agreement), effective as of
March 1, 2006 (the “Quality
 

***   Confidential Treatment Requested

14



--------------------------------------------------------------------------------



 



Agreement”). The Quality Agreement shall govern the parties’ quality roles and
responsibilities with respect to the Ultrio 2 Assay Product.
     6.4 Non-Commercial Products.
          6.4.1 If any portion of the notebook, development, clinical or
conformance lots of the Ultrio 2 Assay Product manufactured for the Ultrio 2
Development Program is sold to a Third Party for use outside the United States
or utilized by Novartis or Gen-Probe in a research or development program other
than the Ultrio 2 Development Program, including without limitation research
studies or marketing studies performed in support of commercialization of the
Ultrio 2 Assay Product, or the development and clinical trials for the Tigris
instrument, the party selling or utilizing such Ultrio 2 Assay Product shall
reimburse the Ultrio 2 Development Program to the extent that the program was
charged for the materials.
          6.4.2 Section 6.10 of the Original Agreement is amended to add the
following as new subsection (b), applicable to the Ultrio 2 Assay Product only:
“(b) Gen-Probe agrees to provide to Novartis reasonable quantities of the Ultrio
2 Assay Product manufactured by Gen-Probe for uses other than sale to customers,
including without limitation research studies, marketing studies, internal
research and development, and troubleshooting (all for Novartis’s use only in
direct furtherance of the express purposes of this Agreement and without any
implied license for any purpose other than such express purposes), to the extent
such Products are specifically ordered by Novartis for such purposes
(“Non-commercial Ultrio 2 Assay Products”). The entire compensation to Gen-Probe
for Non-commercial Products shall be not greater [...***...], as determined by
reference to Gen-Probe’s customary and ordinary accounting practices. The
quantities of Non-commercial Ultrio 2 Assay Products ordered by Novartis as well
as quantities of Ultrio 2 Assay Products consumed by Gen-Probe for all purposes
other than the Ultrio 2 Assay Development Program shall be subject to review by
the Supervisory Board.”
     6.5 Commercialization Budget.
               (a) For the purpose of determining “commercialization costs” (to
be reimbursed to Novartis as permitted in Section 8.5 of the Agreement),
Novartis shall submit to Gen-Probe a commercialization budget, promptly
following any termination of this Ultrio 2 Addendum for breach in accordance
with Section 8.2 or an unilateral withdrawal by a party in accordance with
Section 8.4, and the timely election by a Continuing Party to continue the
Ultrio 2 Development Program, as described in this Section 6.4.
               (b) Novartis shall submit to Gen-Probe a commercialization
budget, setting forth the programs and anticipated costs, including applicable
costs and overhead for internal sales, marketing, distribution, training,
technical support, instrument service and field service engineering, product
support, quality assurance, regulatory affairs and clinical affairs all as
required to commercialize the Ultrio 2 Assay. Such commercialization budget
shall also include out-of pocket costs associated with each such program and
initiative plus costs associated with any third party support and allocated
costs of instrumentation on a per unit or other reasonable allocation method
applicable to the commercialization of the Ultrio 2 Assay Product. The detail
and basis provided in the proposed budget shall be commensurate with the
information supplied by Gen-Probe to support Gen-Probe’s calculation of
Manufacturing Cost.
               (c) Gen-Probe will deliver to Novartis either a written
acceptance of the proposed commercialization budget or a detailed written
statement specifying the basis for rejection.
 

***   Confidential Treatment Requested

15



--------------------------------------------------------------------------------



 



Novartis may, in response to a rejection, revise the proposed commercialization
budget to reflect the discussions of the parties, and redeliver the revised
commercialization budget for further review, until the parties agree upon the
final commercialization budget. Either party may, in its discretion and with
notice to the other party, determine that the parties have reached an impasse
with respect to the proposed commercialization budget and deliver a request to
the Supervisory Board for determination.
               (d) If a party delivers the request to the Supervisory Board for
determination of the commercialization budget, the Supervisory Board shall
promptly, but not later than the later of (i) [...***...] after receipt of the
request, or (ii) [...***...], meet and discuss the proposed commercialization
budget.
               (e) If the Supervisory Board has met and consulted without
resolution, then either party may, in its discretion, determine that the parties
have reached an impasse with respect to the proposed commercialization budget
and implement the escalation procedure described in Article 13 of the Agreement
to resolve such impasse.
               (f) Labeling: Labeling will indicate that the Product was
“Developed by Gen-Probe, in collaboration with Chiron a Novartis business”
7. License Grants.
The grant of licenses for the purpose of conducting the Ultrio 2 Development
Program shall be governed by Sections 3.2.6 and Section 9 of the Agreement.
Novartis agrees that Gen-Probe shall be [...***...].
8. Addendum Effective Date; Term; Termination.
     8.1 Term of Ultrio 2 Addendum. This Ultrio 2 Addendum shall become
effective on the Addendum Effective Date and shall continue in effect through
the Blood Screening Term (as determined without consideration of this Addendum),
unless sooner terminated in accordance with the provisions hereof. Neither
execution of this Addendum nor development and sale of the Ultrio 2 Assay
Product for any market (including the United States, if agreed by the parties in
accordance with Section 2.1) shall extend the Blood Screening Term as otherwise
computed under Section 1.7 of the Agreement without consideration of such Ultrio
2 Assay Product, and subsection (b) of Section 1.7 shall not apply to the Ultrio
2 Assay Product. Termination of this Ultrio 2 Addendum shall be governed by the
terms of this Section 8 and termination of the Agreement is governed by Section
11.2 of the Agreement.
     8.2 Termination for Breach.
          8.2.1 Default. Either party (the “nondefaulting party”) has the right,
upon written notice to the other party (the “defaulting party”), to terminate
the Ultrio 2 Development Program, upon
 

***   Confidential Treatment Requested

16



--------------------------------------------------------------------------------



 



the occurrence of any of the following events of default and the expiration of
any applicable period of time for cure:
               (a) if a party fails to make a payment required under
Sections 5.3.2 or 5.3.3 hereunder;
               (b) if a party invoices for amounts using expenditures not
falling within the definition of Ultrio 2 Development Costs or not included
within the Budget.
               (c) if a party fails to exercise Commercially Reasonable Efforts
to commit the resources described in the Ultrio 2 Development Program or to
exercise Commercially Reasonable Efforts achieve the objectives of the Ultrio 2
Development Program; provided, however, that the failure to successfully
complete the development of the Ultrio 2 Assay Product, or to complete the
development of the Ultrio 2 Assay Product on the Timeline or for the amounts
described in the Budget or to the specifications set forth in the PRD or the SRS
shall not be deemed to be a breach of this Ultrio 2 Addendum; and
               (d) if a party defaults under the Agreement which default results
in the termination of the Agreement.
          8.2.2 Right to Cure Event of Default. Upon the occurrence of any event
of default entitling a party to terminate this Ultrio 2 Addendum, the
non-defaulting party may send notice of event of default, specifying in
reasonable detail the nature of the default, to the defaulting party. The
defaulting party will have [...***...] following the date of receipt of such
notice within which to cure the breach or event of default. Failure to cure the
default within such time period will result in termination of the Ultrio 2
Development Program without further notice by the non-defaulting party, unless
such non-defaulting party extends the cure period by written notice or withdraws
the default notice. (The expiration of the period for such right to cure without
cure, extension or withdrawal of the default notice is referred to as the
“effective date of termination”.)
          8.2.3 Effect of Termination for Breach. Upon a termination of this
Ultrio 2 Addendum for default under this Section 8.2:
               (a) Subject to the rights of the parties under Section 9.3, the
Ultrio 2 Development Program shall be terminated.
               (b) The non-defaulting party’s rights under the Agreement shall
remain in full force and effect unchanged.
               (c) The defaulting party’s rights under the Agreement with
respect to all Products, other than the Ultrio 2 Assay Product, shall remain in
full force and effect unchanged.
               (d) The defaulting party’s rights under the Agreement with
respect to the Ultrio 2 Assay Product shall terminate and be of no further force
and effect. The defaulting party may not undertake a development substantially
similar to the Ultrio 2 Development Program with any other party for a period of
[...***...] from the date of termination.
               (e) The defaulting party shall pay, to the other party, in
addition to any other rights or remedies available to the nondefaulting party at
law or equity, promptly upon receipt of an invoice therefore, an amount equal to
(i) [...***...],
 

***   Confidential Treatment Requested

17



--------------------------------------------------------------------------------



 



(ii) [...***...], and (iii) [...***...].
     8.3 Termination by Both Parties.
          8.3.1 Vote to Terminate. The Supervisory Board, by unanimous vote, has
the right, upon three (3) months written notice to both parties, to terminate
the Ultrio 2 Development Program and by extension this Ultrio 2 Addendum.
          8.3.2 Effect of Notice Period on Termination by Both Parties. During
the notice period as set forth in Section 8.3.1, the provisions for
reimbursement of a party’s development efforts in accordance with the
then-current Budget continue in force and effect, unless the party faced with
reduction agrees that it can displace employees to other activities in a shorter
time. The parties agree that each party shall attempt to minimize costs during
the notice period. During the notice period, the parties shall continue to
perform their respective obligations under the Ultrio 2 Development Program,
unless otherwise agreed by the parties in writing. Upon the expiration of the
notice period (and the effective date of termination under Section 8.2 or the
effective date of withdrawal under Section 8.4 of the Ultrio 2 Development
Program), each party shall pay, promptly upon receipt of an invoice therefor, to
the other party an amount equal to (i) all Ultrio 2 Development Costs accrued to
date in the terminated Ultrio 2 Development Program for which an invoice has
been rendered and (ii) all Ultrio 2 Development Costs not yet invoiced but
incurred in the terminated Ultrio 2 Development Program, whether or not
disputed, as set forth in the approved Budget.
          8.3.3 Effect of Termination by Both Parties. Upon any termination of
the Ultrio 2 Development Program under this Section 8.3, the parties shall have
such rights on termination as shall be unanimously agreed by the Supervisory
Board as part of the decision to terminate for convenience.
     8.4 Termination by Either Party; Unilateral Withdrawal from Ultrio 2
Development Program. Either party (referred to for convenience as the
“withdrawing party”) may elect to terminate this Ultrio 2 Addendum under this
Section 8.4 on the following basis without further cause:
               (a) The withdrawing party concludes in its reasonable discretion
that the potential for [...***...] by any proposed change to the Ultrio 2
Development Program requested in accordance with Section 3.3 above; or
               (b) The withdrawing party receives a request for a Material
Modification of the Ultrio 2 Development Program as determined in accordance
with Section 3.2.1; or
               (c) The parties have failed to achieve one or more of the Interim
Events.
The withdrawing party may terminate this Ultrio 2 Addendum under this
Section 8.4 upon the provision to the other party (referred to for convenience
as the “non-withdrawing party”) of [...***...] prior written notice, specifying
in reasonable detail the basis on which the withdrawing party is unilaterally
terminating this Ultrio 2 Addendum. (The notice of intent to withdraw described
in this Section 8.4 is referred to for convenience as the “withdrawal notice”;
and a date which is [...***...] later is referred to for convenience as the
“effective date of withdrawal”).
 

***   Confidential Treatment Requested

18



--------------------------------------------------------------------------------



 



     8.5 Continuance of Ultrio 2 Development Program following Unilateral
Withdrawal or Termination.
          8.5.1 Election. Following any termination of this Ultrio 2 Addendum
for breach in accordance with Section 8.2 or an unilateral withdrawal by a party
in accordance with Section 8.4, the non-defaulting party (under Section 8.2) or
the non-withdrawing party (under Section 8.4) (referred to for convenience as
the “Continuing Party”) may elect to continue the Ultrio 2 Development Program
by providing written notice to the other party on or before the effective date
of termination under Section 8.2 or the effective date of withdrawal under
Section 8.4.
          8.5.2 Funding and Conduct of Development.
               (a) If a Continuing Party elects pursuant to this Section 8.5 to
continue funding the Ultrio 2 Development Program, such Continuing Party shall
be solely responsible for the current funding of all Ultrio 2 Development Costs
from and after the effective date of termination under Section 8.2 or the
effective date of withdrawal under Section 8.4, subject to the right to
reimbursement more particularly described below.
               (b) In addition to Section 8.5.2(a), if the Continuing Party is
Novartis, Novartis shall pay Gen-Probe [...***...]. Such amount shall be payable
in accordance with the provisions of Section 5.3, including without limitation
monthly payment against Budget and monthly true-up payments. Novartis shall be
entitled to reimbursement of such amounts paid in accordance with the provisions
of Section 8.5.3 below. In the event, however, that Novartis shall elect to
cease the development, marketing and sale of the Ultrio 2 Assay Product prior to
the effective commercialization thereof, then Novartis shall pay Gen-Probe an
additional amount equal to [...***...] of the total aggregate Ultrio 2
Development Costs (meeting the definition and calculated as described in
Section 5.2) incurred by Gen-Probe from and after the effective date of
termination for breach under Section 8.2 or the date of receipt from Gen-Probe
of the withdrawal notice delivered pursuant to Section 8.4 of the Ultrio 2
Addendum, which additional amount the parties agree will compensate Gen-Probe
for the resources committed by Gen-Probe to the Ultrio 2 Development Program
which did not result in an effectively commercialized Ultrio 2 Assay Product.
Novartis shall pay such additional amount promptly upon ceasing such
development, as permitted under Section 3.2.1(c) of the Agreement.
               (c) In addition to Section 8.5.2(a), if the Continuing Party is
Gen-Probe, in the event that Gen-Probe shall elect to cease the development,
marketing and sale of the Ultrio 2 Assay Product prior to the effective
commercialization thereof, then Gen-Probe shall pay Novartis an additional
amount equal to [...***...] of the total aggregate commercialization costs
incurred by Novartis as approved in the commercialization budget under
Section 6.4 to be incurred prior to the effective commercialization of the
Ultrio 2 Assay Product. Gen-Probe shall pay such additional amount promptly upon
ceasing such development, as permitted under Section 3.2.1(c) of the Agreement.
     8.5.3 Reimbursement of Development Costs. The party electing to continue
development under the terms of Section 8.5 shall be deemed to be the party who
“wishes to develop the Future Blood Screening Assay” described in
Section 3.2.1(c) of the Agreement. The provisions of Section 3.2.1(c) and the
provisions of Section 3.2.3(b)(i) of the Agreement shall govern the rights and
obligations of the parties from and after the effective date of termination
under Section 8.2 or the
 

***   Confidential Treatment Requested

19



--------------------------------------------------------------------------------



 



effective date of withdrawal under Section 8.4 of the Ultrio 2 Development
Program as a joint development program under this Ultrio 2 Addendum, except
Section 3.2.1(b) of the Agreement shall be deleted in its entirety, and replaced
with the following.
     “b. In the case of a Future Blood Screening Product which is funded by one
party pursuant to Section 3.2.1(c) of the Agreement and Section 8.5 of the
Ultrio 2 Addendum, such party shall be solely responsible for all Development
Costs of such Future Blood Screening Assay and be entitled to reimbursement of
the portion of the total Development Costs incurred after the effective date of
termination under Section 8.2 or the effective date of withdrawal under
Section 8.4, as the case may be (the “Post-Withdrawal Development Costs”), as
follows:
     i. If the funding party is Gen-Probe, Novartis shall (A) [...***...]; (B)
[...***...]; (C) [...***...]; (D) [...***...]; and (F) [...***...]. Thereafter,
Net Sales shall be paid as provided under Section 3.2.7 of the Agreement.
          ii. If the funding party is Novartis, Novartis shall pay to Gen-Probe
the [...***...], then Novartis shall (A) first, [...***...]; (B) second,
[...***...]; (C) third, [...***...]; (D) fourth, [...***...]; and (E) fifth,
[...***...].
 

***   Confidential Treatment Requested

20



--------------------------------------------------------------------------------



 



[...***...]. Thereafter, Net Sales shall be paid as provided under Section 3.2.7
of the Agreement.
          iii. The parties agree that the funding party is entitled to a
preferential return on the Post-Withdrawal Development Costs incurred by the
funding party, as a reasonable return for the additional risk incurred by the
funding party, in an amount equal [...***...] on the Post-Withdrawal Development
Costs actually incurred by the funding party from the date incurred until the
date on which such Post-Withdrawal Development Costs are reimbursed from Ultrio
2 Assay Product revenues pursuant to Section 3.2.1(b)(i) above or Section
3.2.1(b)(ii) above, as applicable.”
          8.5.4 Control of the Program upon Unilateral Funding. The Continuing
Party shall have the right to appoint the Project Manager from and after the
effective date of termination under Section 8.2 or the effective date of
withdrawal under Section 8.4. The Continuing Party shall have the right to make
such Material Modifications to the Ultrio 2 Development Program that it deems
necessary or prudent in its reasonable discretion, without the acceptance of the
other party as otherwise required under Section 3.3.4 of this Ultrio 2 Addendum.
Notwithstanding the above, the Continuing Party shall remain obligated to
provide the other party with a copy of the Ultrio 2 Development Program, and all
notice and reporting obligations set forth herein shall remain in full force and
effect.
          8.5.5 Rights under Agreement. Except as expressly modified by this
Section 8.5, the parties shall retain all rights and obligations allocated
pursuant to Section 3.2 of the Agreement. Without limiting the foregoing,
without respect to which party is the Continuing Party, Gen-Probe shall have the
exclusive right and obligation to conduct the development work and to
manufacture the Ultrio 2 Assay Product; Novartis shall have the exclusive right
to promote, market and sell the Ultrio 2 Assay Product and the parties shall
have their respective rights under Section 3.2.8 of the Agreement, all as is
more particularly described in the Agreement unaffected in any way by the
withdrawal from the Ultrio 2 Development Program.
9. Escalation.
     9.1 Escalation Process. Prior to implementing the arbitration process more
particularly described in Article 13 of the Agreement, the parties agree to
escalate any dispute first to a discussion between responsible managers, and if
they cannot agree, then to the Supervisory Board. However the parties explicitly
acknowledge that in the event of the need for an urgent decision the party with
primary responsibility will proceed to make the decision, and implement. It is
agreed that the party with primary responsibility will make all reasonable and
timely efforts to inform the other party of the issue requiring decision,
particularly where the issue is one of some consequence.
     9.2 Remedies in Event of Default. Neither party shall be entitled to
exercise any remedy otherwise available to it at law or in equity unless and
until such party shall have provided the other party with notice of such event
of default, reasonably specifying the nature of the default, and any applicable
period of time for cure thereof shall have expired without cure, and the
procedures defined in Article 13 of the Agreement shall have been first
exhausted.
     9.3 Survival. Upon a termination of this Ultrio 2 Addendum, the following
provisions of this Ultrio 2 Addendum shall survive such termination:
Sections 2.3, 2.4.1, 8, 9, and 10 and all rights under Section 5.3.3 that have
accrued as of the date of termination.
 

***   Confidential Treatment Requested

21



--------------------------------------------------------------------------------



 



10. No Other Amendment. Except as expressly set forth in this Ultrio 2 Addendum,
all other terms and conditions of the Agreement, the parties’ Definitive Written
Settlement Agreement, dated December 5, 2001, and the Short Form Agreement,
dated November 16, 2001, are hereby ratified and shall continue in full force
and effect. In the event of a conflict between the terms of this Ultrio 2
Addendum and the Agreement, the terms of this Ultrio 2 Addendum shall control.
The provisions of this Ultrio 2 Addendum are intended to, and hereby, supersede
any provisions in the Definitive Written Settlement Agreement entered into by
and between the parties, dated December 5, 2001, and the Short Form Agreement
entered into by and between the parties, dated November 16, 2001, on the same
subject matter.
11. Counterparts. This Ultrio 2 Addendum may be executed in counterparts, each
of such shall be deemed an original, and all of which together shall constitute
one and same instrument.
     IN WITNESS WHEREOF, the parties have caused this Ultrio 2 Addendum to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

                      GEN-PROBE INCORPORATED,
a Delaware corporation       NOVARTIS VACCINES & DIAGNOSTICS, INC.,
a Delaware corporation    
 
                   
By:
  /s/ Henry L. Nordhoff
 
Henry L. Nordhoff       By:   /s/ Gene W. Walther
 
Gene W. Walther    
Its:
  Chief Executive Officer       Its:   Head, Diagnostics    
Date:
  October 15, 2008       Date:   October 17, 2008    
 
                   
 
          By:   /s/ Joerg Reinhardt    
 
                   
 
              Joerg Reinhardt    
 
          Its:   Chief Executive Officer    
 
          Date:   October 20, 2008    

22



--------------------------------------------------------------------------------



 



Schedule 1.16.
Description of Ultrio 2 Assay Product
The Ultrio 2 triplex assay is an in-vitro nucleic acid amplification test for
the qualitative detection of human immunodeficiency virus Type 1 (HIV-1) RNA,
hepatitis B virus (HBV) DNA, and/or hepatitis C virus (HCV) RNA in human plasma
for use in the Blood Screening Field. The Ultrio 2 triplex assay will not
discriminate between HIV-1, HBV and HCV infection. The Ultrio 2 assay is to be
developed to run initially on both the enhanced semi-automated instrument (eSAS)
and the Tigris instrument.
HIV-1, HBV and HCV discriminatory Probe reagents are in -vitro nucleic acid
amplification tests for the qualitative detection of the specified virus and are
provided with the Ultrio 2 triplex assay as part of the Ultrio 2 Assay Product
for use in discriminating between HIV-1, HBV and HCV in plasma following a
positive result from the Ultrio 2 triplex assay.
For purposes of the foregoing Addendum, all of the Ultrio 2 triplex assay and
the associated discriminatory probe reagents are included within the definition
of the “Ultrio 2 Assay Product.”
     [...***...]
 

***   Confidential Treatment Requested

23



--------------------------------------------------------------------------------



 



Schedule 5
Ultrio 2 Development Costs
1. Reimbursable FTE Rate. Budget rates for future years will be based on
[...***...] per FTE per calendar year until finalized each year per section
5.2.1. Future calendar year FTE billing rates will be agreed to based on future
annual budgets. In the absence of agreement, the FTE billing rate will be the
then current billing rate subject to true-up once new rates have been agreed.
2. Ultrio 2 Development Costs included within FTE Labor Rate. Ultrio 2
Development Costs included within FTE Labor Rate consist of all attributable
costs associated with the development of the Ultrio 2 Assay Product and
modifications to associated instrument system platforms (but excluding Tigris
instruments) that may be required for such Ultrio 2 Assay Product (calculated in
accordance with United States generally accepted accounting principles, or as
otherwise mutually agreed in writing between the parties) incurred prior to the
Completion Date and includes pilot development; validation studies necessary for
product and process licensure; clinical studies; licensing activities; and the
manufacture and ultimate disposition of conformance lots of material, calculated
as follows:
               (a) Shared development costs include: research and development
associated with the Ultrio 2 Development Program; clinical studies; validation
exclusively associated with the particular analyte; development lots; document
preparation specific to the development; modifications to the enhanced
semi-automated instrument (eSAS) or the TIGRIS instrument and/or its
ancillaries.
               (b) The planned resources, and the associated costs, will be
broken out on a [...***...] basis and analyzed against the Resource Plan and
reflected in the Budget;
               (c) Salaried staff costs included within the Budget will be
adjusted to reflect actual staff costs. Salary information may be aggregated to
protect the identity of individuals. This salary information will be verifiable
on a need to know basis to a select number of personnel from each company;
               (d) Cost for wage laborers plus the applicable overhead charge
for such labor (calculated at the rates and charges described in Section 5.2.1)
paid to personnel described in the Resource Plan, including the Ultrio 2
Development Program project manager and personnel engaged to perform QA testing
for the Ultrio 2 Development Program;
               (e) Costs for engineering prototypes and manufacturing pilot
modules required for the Ultrio 2 Development Program;
               (f) Costs of inventory consumed in the Ultrio 2 Development
Program, including raw material, intermediates and finished goods, and
conformance lots, whether reject or not, that arise from the Ultrio 2
Development Program or are necessary to support the Ultrio 2 Development
Program, and scrap material, including raw materials and development materials
that arise from the Ultrio 2 Development Program but excluding Ultrio 2 Assay
Product and scrap materials used strictly for internal research purposes or
consumed in development programs other than the Ultrio 2 Development Program;
Material such as finished goods, sub-assemblies, ancillaries and TIGRIS parts
not used during development but created as part of the program are classified as
scrap not included in FTE rate but to be split during true up process.
               (g) Costs for conformance product documentation;
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



               (h) Costs for courier and mail service fees for delivery of items
between Gen-Probe and Novartis;
               (i) Costs of travel, lodging and reasonable per diem expenses for
employee and consultants of Gen-Probe or Novartis incurred in furtherance of
their activities hereunder, providing training or participating on the
Supervisory Board to the extent such costs are not included within the overhead
charge applicable to labor costs;
               (j) Costs of foreign registrations, marketing studies to support
registration, and market research costs necessary to better define requirements
or to support national decision-making;
               (k) Such other categories as the parties may agree from time to
time using the approval process described in Section 0.
               (l) All budgeted expenses of Departments directly involved with
the Ultrio 2 Development Program
               (m) Appropriate portions of budgeted costs of departments
indirectly involved in the Ultrio 2 Development Program.
3. Ultrio 2 Development Costs not included within FTE Labor Rate.
               (a) Cost of conformance lot materials consumed in performance of
Ultrio 2 Development Product or clinical trials.
               (b) Significant Third Party consultant charges (i.e. CRO,
regulatory expertise, etc.) to the extent not captured within the FTE rates in
Item 2 above.
               (c) Tooling changes required to support enhanced semi-automated
instrument (eSAS) or TIGRIS modifications are not included in FTE rate and will
be split during the true up process.

 



--------------------------------------------------------------------------------



 



Schedule 5.2.3
Ultrio 2 Development Costs Calculation Methodology

 



--------------------------------------------------------------------------------



 



[...***...]
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



[...***...]
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



[...***...]
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



[...***...]
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 5.3.1
Accrued Ultrio 2 Development Costs
The parties acknowledge and agree that development costs for the calendar years
2006 and 2007 have previously been trued-up between the parties and that no
payment is due from either party to the other in connection with the development
program conducted during those years not withstanding both parties right to
audit and verify pursuant to Section 5.5.
The parties further acknowledge and agree that they will meet and negotiate in
good faith with respect to development costs incurred during calendar year 2008
prior to execution of the foregoing agreement and any payment due from one party
to the other pursuant to Section 5.3.1 shall be made promptly.

 



--------------------------------------------------------------------------------



 



Schedule 5.3.2
[...***...] Budgeted Payments
     The party with the negative delta shall submit to the other party, on or
before the end of the [...***...] during the term of the Ultrio 2 Development
Program, an invoice setting forth the amount of the delta. In addition, any
party owed by other an excess adjustment shall submit to the other party, on or
before the end of the [...***...] during the term of the Ultrio 2 Development
Program, an invoice setting forth the amount of the excess adjustment, providing
reasonable detail for any Ultrio 2 Development Costs not previously invoiced and
requesting payment of [...***...] of the total amount. Ultrio 2 Development
Costs by the invoicing party incurred to date and not yet reimbursed as provided
herein, providing reasonable detail for any Ultrio 2 Development Costs not
previously invoiced and requesting payment of 50% of the total amount. Each
party shall pay on or before the date specified therefore in the invoice an
amount equal to the lesser of (i) the Ultrio 2 Development Costs reflected on
the invoice submitted to such party on account of such payment (together with
amounts reflected on earlier invoices not previously reimbursed) or (ii) the
amount of the payment described on the attached budget. To the extent that a
reimbursement payment is inadequate to cover the total Ultrio 2 Development
Costs incurred to date by a party, then each party shall carry over the balance
to the next subsequent payment(s) until finally reimbursed in full.
     By way of example, and using hypothetical dollars for actual expenditures,
the calculation would operate as follows:
[...***...]
 

***   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 5.3.3
[...***...] True-Up Payments
(sample methodology)
     By way of example, and using hypothetical dollars for actual expenditures,
the calculation would operate as follows: (true-up payment due to Novartis in
this case):
[...***...]
 

***   Confidential Treatment Requested

 